         Case 1:19-cv-02978-CJN Document 32-1 Filed 02/18/20 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


  GWICH’IN STEERING COMMITTEE,
  ALASKA WILDERNESS LEAGUE,
  DEFENDERS OF WILDLIFE, and THE
  WILDERNESS SOCIETY,

                  Plaintiffs,
                                                             Civ. A. No. 19-2978 (CJN)
          v.

  U.S. DEPARTMENT OF THE INTERIOR,
  U.S. BUREAU OF LAND MANAGEMENT,
  and U.S. FISH AND WILDLIFE SERVICE,

                  Defendants.


                                      PROPOSED ORDER

       In light of the parties’ joint status report, the Court hereby adopts this report by reference

and parties are directed to file another joint status report discussing the status of Defendants’

productions and any other issues the parties wish to bring to the Court’s attention and proposing

a schedule for further proceedings on or before March 18, 2020.

       SO ORDERED.


                                                      _______________________
Date                                                  Carl J. Nichols
                                                      United States District Judge
